      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 1 of 11 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,
                                                            Case No. 4:19-cv-1906
             Plaintiff,

             v.

 WEST PROFESSIONAL ENTERPRISES, INC.,
 WALTER D. WEST,
 MARY WEST,
 ANTHONY G. TUMMINELLO, d/b/a
 WDW PARTNERSHIP,
 MORTGAGE EXPRESS BROKERAGE CO.,
 and
 MISSOURI DEPARTMENT OF REVENUE,

             Defendants.


                                            COMPLAINT

       Plaintiff, United States of America, alleges as follows:

       1.         The United States brings this civil action to (1) reduce to judgment federal income

tax assessments against West Professional Enterprises, Inc. (“West Professional”), (2) reduce to

judgment federal employment tax assessments against West Professional, (3) reduce to judgment

federal unemployment tax assessments against West Professional, (4) enforce federal tax liens

against real property located at 12115 Tesson Ferry Professional Center, St. Louis, Missouri

63128 (the “Property”) to satisfy, in part, West Professional’s federal tax liabilities, (4) obtain an

order authorizing the sale of the Property, and (5) have the proceeds from the sale distributed in

amounts determined by the Court.
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 2 of 11 PageID #: 2



       2.       This action is commenced at the request and with the authorization of a delegate

of the Secretary of the Treasury and at the direction of the Attorney General pursuant to

26 U.S.C. §§ 7401 and 7403(a).

                                     Jurisdiction and Venue

       3.       The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345 and 26 U.S.C. §§ 7402 and 7403.

       4.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396 because

this is the district where Defendant West Professional is incorporated and maintains its principal

place of business and where the Property is located.

                                               Parties

       5.       Plaintiff is the United States of America.

       6.       Defendant West Professional is incorporated in the State of Missouri with its

principal place of business at the Property.

       7.       Defendant Walter D. West resides in St. Louis, Missouri and is named as a

defendant to Count IV of this suit, pursuant to 26 U.S.C. § 7403(b), because he may claim an

interest in the Property.

       8.       Defendant Mary West resides in St. Louis, Missouri and is named as a defendant

to Count IV of this suit, pursuant to 26 U.S.C. § 7403(b), because she may claim an interest in

the Property.

       9.       Defendant Anthony G. Tumminello, doing business as WDW Partnership, is

named as a defendant to Count IV of this suit, pursuant to 26 U.S.C. § 7403(b), because he may

claim an interest in the Property.

       10.      Defendant Mortgage Express Brokerage Co. is named as a defendant to Count IV

of this suit, pursuant to 26 U.S.C. § 7403(b), because it may claim an interest in the Property.

                                                  2
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 3 of 11 PageID #: 3



       11.     The Missouri Department of Revenue is named as a defendant to Count IV of this

suit, pursuant to 26 U.S.C. § 7403(b), because it may claim an interest in the Property.

                                      Statute of Limitations

       12.     The IRS generally has ten years from the assessment of any tax to begin a

proceeding in court to collect such tax. 26 U.S.C. § 6502(a)(1).

       13.     On June 16, 2015, West Professional filed an offer in compromise related to

income tax years 2009, 2010, 2011, 2012, and 2013, employment tax quarters ending 9/30/2007,

12/31/2007, 3/31/2008, 6/30/2008, 9/30/2008, 12/31/2008, 12/31/2011, 9/30/2012, 12/31/2012,

3/31/2013, 9/30/2013, 12/31/2013, 3/31/2014, and 6/30/2014, and unemployment tax year 2013.

       14.     On September 29, 2016, the IRS rejected West Professional’s offer in

compromise.

       15.     Under 26 U.S.C. §§ 6331(k)(1), the IRS was prohibited from levying on West

Professional’s property with respect to the tax periods identified in paragraph 13 for 471 days.

For the tax periods identified in paragraph 13, the time for the United States to bring this

proceeding was therefore extended by 471 days. 26 U.S.C. § 6331(i)(5), (k)(3)(B).

              COUNT I: Reduce Federal Income Tax Assessments to Judgment

       16.     The United States incorporates by reference paragraphs 1-6 and 12-15 of this

Complaint.

       17.     West Professional filed federal income tax returns for tax years 2009 and 2012.

       18.     West Professional filed federal income tax returns for tax years 2010, 2011, and

2013 reporting unpaid tax due.

       19.     After IRS examinations, a delegate of the Secretary of the Treasury assessed

additional tax for tax years 2009, 2012, and 2013.



                                                 3
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 4 of 11 PageID #: 4



       20.     On the dates and in the amounts indicated below, a delegate of the Secretary of

the Treasury made assessments against West Professional for income taxes, penalties, and

interest. The amount due, including accrued interest, other statutory additions, and payments and

other credits through May 31, 2019, is stated in the chart below.

  Tax Year        Date of        Assessed        Assessed        Assessed     Unpaid Balance of
                Assessment         Tax           Interest        Penalty        Assessment
     2009        11/7/2011       $14,986.00        $944.95                           $10,385.23
     2010       10/10/2011       $35,651.00          799.96      $2,033.08
                                                                                        $28,422.66
                10/29/2012                                       $4,325.36
     2011         5/7/2012       $14,721.00             $64.09     $445.21              $23,278.93
     2012        3/23/2015        $1,275.00             $79.74                           $1,933.83
     2013       10/06/2014       $24,417.00            $414.88      $854.59
                                                                                        $36,399.72
                  8/8/2016          $121.00
                                                                     Total: $100,420.37

       21.     For the tax years identified in paragraph 20, the IRS gave West Professional

notices of assessments and made demands for payment.

       22.     West Professional has failed to pay over the amounts assessed against it.

       23.     The amount due by virtue of the assessments set forth in paragraph 20, above,

with interest and other statutory additions, totals $100,420.37 through May 31, 2019.

       24.     Interest and other statutory additions will continue to accrue on the amounts owed

the United States until the balance is paid in full.

       WHEREFORE, the United States requests that the Court:

       (a)     Enter judgment on Count I of this Complaint in favor of the United States and

against West Professional for unpaid federal income taxes in the amount of $100,420.37, plus

further interest and other statutory additions that have accrued and will continue to accrue

according to law from May 31, 2019; and

       (b)     Award the United States such other relief as is just and equitable, including

awarding the United States its costs.

                                                   4
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 5 of 11 PageID #: 5



                COUNT II: Reduce Employment Tax Assessments to Judgment

          25.   The United States incorporates by reference paragraphs 1-6 and 12-15 of this

Complaint.

          26.   For the tax quarters ending 9/30/2007, 12/31/2011, and 6/30/2014, West

Professional filed federal employment tax returns reporting unpaid tax due.

          27.   For the tax quarters ending 12/31/2007, 3/31/2008, 6/30/2008, 9/30/2008,

12/31/2008, 9/30/2013, and 12/31/2013, West Professional filed federal employment tax returns

late, reporting unpaid tax due.

          28.   For the tax quarters ending 9/30/2012 and 3/31/2014, West Professional filed

federal employment tax returns, but it failed to pay the tax it reported due and reported paid on

its returns.

          29.   For the tax quarter ending 12/31/2012, West Professional filed a federal

employment tax return late, and it failed to pay the tax it reported due and reported paid on its

return.

          30.   For the tax quarters ending 9/30/2007, 3/31/2008, 6/30/2008, 9/30/2008,

12/31/2008, 12/31/2011, 9/30/2012, 12/31/2012, 3/31/2013, 9/30/2013, 12/31/2013, 3/31/2014,

and 6/30/2014, West Professional failed to make timely federal employment tax deposits.

          31.   For the tax quarters ending 9/30/2012, 12/31/2012, and 12/31/2013, West

Professional tendered an instrument in payment that was not duly paid.

          32.   On the dates and in the amounts indicated below, a delegate of the Secretary of

the Treasury made assessments against West Professional for employment taxes, penalties, and

interest. The amount due, including accrued interest, other statutory additions, and payments and

other credits through May 31, 2010, is stated in the chart below.



                                                 5
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 6 of 11 PageID #: 6



 Tax Quarter        Date of           Assessed         Assessed     Assessed        Unpaid
  End Date         Assessment           Tax            Interest     Penalty        Balance of
                                                                                   Assessment
   9/30/2007         4/7/2008         $28,832.59        $1,145.55    $10,235.55
                                                                                   $5,567.41
                    11/2/2009                                         $5,334.03
  12/31/2007        7/28/2008         $64,979.72        $2,254.00    $15,294.83
                   11/10/2008                                         $5,998.00   $81,135.96
                   11/02/2009                                         $8,996.96
   3/31/2008        7/28/2008         $17,402.81          $195.81     $2,784.41
                                                                                  $37,207.22
                   11/02/2009                                         $2,523.41
   6/30/2008        2/16/2009         $21,208.35          $230.45     $1,614.17
                                                                                  $15,293.15
                     6/1/2009                                         $1,495.31
   9/30/2008        2/16/2009         $20,346.73          $168.13     $1,138.14
                                                                                  $21,260.19
                     6/1/2009                                         $1,263.00
  12/31/2008        7/27/2009         $63,690.21        $1,526.69    $14,966.01
                                                                                 $129,234.89
                    11/9/2009                                         $5,869.00
  12/31/2011         4/2/2012         $43,885.38          $195.41     $4,410.97   $64,391.73
   9/30/2012       11/12/2012                                           $125.31
                                                                                   $3,677.71
                     1/7/2013         $36,929.95           $45.01     $3,168.67
  12/31/2012        2/11/2013                                           $101.41
                     4/8/2013         $24,061.43           $26.82     $2,083.99   $10,739.88
                    4/15/2013                               $7.11        $30.21
   3/31/2013         7/1/2013         $37,597.15                      $2,685.96    $3,368.85
   9/30/2013        5/19/2014         $30,317.41          $438.10     $5,610.40
                                                                                  $40,450.06
                     9/1/2014                                         $2,535.86
  12/31/2013         2/3/2014                                            $88.32
                    5/19/2014         $74,735.40          $561.80     $6,350.20   $14,660.37
                     9/1/2014                                         $1,682.92
   3/31/2014         7/7/2014         $24,878.91           $69.69     $1,881.83   $13,976.14
   6/30/2014        9/15/2014         $22,588.56           $85.56     $2,484.74    $6,985.22
                                                                         Total: $447,948.78

       33.     For each tax period identified in paragraph 32, the IRS gave West Professional

notices of the assessments and made demands for payment.

       34.     West Professional has failed to pay over the amounts assessed against it.

       35.     The amount due by virtue of the assessments set forth in paragraph 32, above,

with interest and other statutory additions, totals $447,948.78 through May 31, 2019.

       36.     Interest and other statutory additions will continue to accrue on the amounts owed

the United States until the balance is paid in full.

                                                   6
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 7 of 11 PageID #: 7



       WHEREFORE, the United States requests that the Court:

       (a)       Enter judgment on Count II of this Complaint in favor of the United States and

against West Professional for unpaid federal employment taxes in the amount of $447,948.78,

plus further interest and other statutory additions that have accrued and will continue to accrue

according to law from May 31, 2019; and

       (b)       Award the United States such other relief as is just and equitable, including

awarding the United States its costs.



             COUNT III: Reduce Unemployment Tax Assessment to Judgment

       37.       The United States incorporates by reference paragraphs 1-6 and 12-15 of this

Complaint.

       38.       West Professional did not file a federal unemployment tax return for tax year

2013, despite having paid sufficient wages requiring it to do so.

       39.       West Professional failed to make timely federal unemployment tax deposits for

tax year 2013.

       40.       On May 19, 2014, and in the amounts indicated below, a delegate of the Secretary

of the Treasury made assessments against West Professional for unemployment taxes, penalties,

and interest. The amount due, including accrued interest, other statutory additions, and payments

and other credits through May 31, 2019, is stated in the chart below.

         Tax Year         Assessed        Assessed       Assessed       Unpaid Balance of
                            Tax           Interest       Penalty          Assessment
             2013         $29,561.16        $287.28      $6,207.84             $52,572.17

       41.       For each tax year identified in paragraph 40, the IRS gave West Professional

notices of the assessments and made demands for payment.


                                                  7
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 8 of 11 PageID #: 8



       42.     West Professional has failed to pay over the amounts assessed against it.

       43.     The amount due by virtue of the assessments set forth in paragraph 40, above,

with interest and other statutory additions, totals $52,572.17 through May 31, 2019.

       44.     Interest and other statutory additions will continue to accrue on the amounts owed

the United States until the balance is paid in full.

       WHEREFORE, the United States requests that the Court:

       (a)     Enter judgment on Count III of this Complaint in favor of the United States and

against West Professional for unpaid federal unemployment taxes in the amount of $52,572.17,

plus further interest and other statutory additions that have accrued and will continue to accrue

according to law from May 31, 2019; and

       (b)     Award the United States such other relief as is just and equitable, including

awarding the United States its costs.


                COUNT IV: Enforce Federal Tax Liens Against the Property

       45.     The United States incorporates by reference paragraphs 1 through 44 of this

Complaint.

       46.     By general warranty deed dated June 10, 2003, West Professional acquired the

Property, consisting of the real property located at 12115 Tesson Ferry Road, St. Louis, Missouri

63128. The Property has a legal description of:

               Unit 2 of Lot A of Tesson Ferry Professional Center Condominium,
               a Condominium as per plat thereof recorded in Plat Book 351
               page 268, together with the undivided share of all common elements
               thereto belonging, all according to and more particularly described
               by the Declaration of Tesson Ferry Professional Center, a
               Condominium recorded on May 1, 2003 as Daily No. 1739 of the
               St. Louis County Records.




                                                   8
      Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 9 of 11 PageID #: 9



       47.     On or about the dates of each of the assessments set forth in in the chart below,

for employment taxes, penalties, and interest, the IRS gave West Professional notices of the

assessments identified paragraph 32 and made demands for payment.

                                      Tax
                                                      Date of
                                    Quarter
                                                     Assessment
                                    End Date
                                                       4/7/2008
                                    9/30/2007
                                                      11/2/2009
                                                      7/28/2008
                                    12/31/2007       11/10/2008
                                                     11/02/2009
                                                      7/28/2008
                                    3/31/2008
                                                     11/02/2009
                                                      2/16/2009
                                    6/30/2008
                                                       6/1/2009
                                                      2/16/2009
                                    9/30/2008
                                                       6/1/2009
                                                      7/27/2009
                                    12/31/2008
                                                      11/9/2009

       48.     Despite notice and demand for payment, West Professional has failed to pay over

the amounts assessed against it.

       49.     As a result of the assessments described in paragraph 47, above, as well as the

notices of assessments, demands for payment, and subsequent failures to pay, federal tax liens

arose, pursuant to 26 U.S.C. §§ 6321 and 6322, in favor of the United States on the dates of each

of the assessments and attached to all property and rights to property belonging to West

Professional as a matter of law.

       50.     The tax liens that arose by reason of the employment tax assessments described in

paragraph 47 attached to West Professional’s interest in the Property.

       51.     The IRS filed notices of federal tax liens against West Professional with the

Recorder of Deeds for St. Louis County, Missouri, as follows:



                                                 9
    Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 10 of 11 PageID #: 10



                     Tax Period         Tax Type         Date NFTL Recorded
                      End Date
                                                                 5/14/2008
                      9/30/2007      Employment
                                                             Refiled 4/3/2018
                     12/31/2007                                  11/4/2008
                                     Employment
                      3/31/2008                              Refiled 11/8/2017
                      6/30/2008                                   4/7/2009
                                     Employment
                      9/30/2008                              Refiled 8/17/2018
                                                                 8/21/2009
                     12/31/2008      Employment
                                                             Refiled 10/3/2018

       52.     The federal tax liens described in paragraph 49 attached to, and should be

enforced against, the Property, and the Property should be sold pursuant to Court order.

       53.     By quit claim deed dated November 2, 2009, and recorded November 10, 2009,

West Professional conveyed its interest in the Property, subject to the attached federal tax liens,

to Walter West and Mary West.

       54.     By quit claim deed dated April 29, 2015, and recorded May 11, 2015, Walter

West and Mary West conveyed their interest in the Property, subject to the attached federal tax

liens, to WDW Partnership.

       WHEREFORE, the United States requests that the Court enter judgment in its favor and

against all other parties to this action on Count IV of its complaint as follows:

       (a)     Declare that the federal tax liens identified in paragraph 49 are valid and

subsisting liens that attached to all property and rights to property of West Professional as of the

dates of the respective assessments made against it;

       (b)     Declare that the federal tax liens identified in paragraph 49 attached to the

Property;

       (c)     Order that any defendant claiming an interest in the Property superior to the

federal tax liens affirmatively demonstrate that interest;



                                                 10
     Case: 4:19-cv-01906 Doc. #: 1 Filed: 07/09/19 Page: 11 of 11 PageID #: 11



        (d)     Order that the federal tax liens be enforced, that the Property be sold in a judicial

sale according to the law, free and clear of any right, title, lien, claim, or interest of any other lien

holders, and that the proceeds of the sale be distributed to the parties in such amounts as the

Court determines; and

        (e)     Award the United States such other relief as is just and equitable, including

awarding the United States its costs.

Dated: July 9, 2019

                                                        Respectfully submitted,

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General
Of Counsel:

JEFFREY B. JENSEN
United States Attorney

                                                         /s/ Gregory L. Mokodean
                                                        GREGORY L. MOKODEAN
                                                        OH Bar Number: 0086880
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
                                                        P.O. Box 7238
                                                        Washington, D.C. 20044
                                                        Telephone: 202-307-6554
                                                        Fax: 202-514-6770
                                                        Gregory.L.Mokodean@usdoj.gov




                                                   11
                         Case: 4:19-cv-01906 Doc. #: 1-1 Filed: 07/09/19 Page: 1 of 1 PageID #: 12
JS 44 (Rev. 07/16)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
         United States of America                                                                        West Professional Enterprises, Inc., Walter D. West, Mary West, Anthony G.
                                                                                                         Tumminello, d/b/a WDW Parthership, Mortgage Express Brokerage Co., and
                                                                                                         Missouri Department of Revenue

   (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant              St. Louis
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
         Gregory L. Mokodean
         U.S. Department of Justice, Tax Division
         P.O. Box 7238, Ben Franklin Station
         Washington, DC 20044
         (202) 307-6554
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                           and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                           PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State           1              1   Incorporated or Principal Place          4       4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place        5       5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                          6       6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                 PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights                    430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                        450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             840 Trademark                     460 Deportation
      Student Loans                   340 Marine                          Injury Product                                                                                  470 Racketeer Influenced and
      (Excludes Veterans)             345 Marine Product                  Liability                         LABOR                       SOCIAL SECURITY                       Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY             710 Fair Labor Standards             861 HIA (1395ff)                  480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                   Act                             862 Black Lung (923)              490 Cable/Sat TV
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending         720 Labor/Management                 863 DIWC/DIWW (405(g))            850 Securities/Commodities/
  190 Other Contract                      Product Liability           380 Other Personal                Relations                       864 SSID Title XVI                    Exchange
  195 Contract Product Liability      360 Other Personal                  Property Damage          740 Railway Labor Act                865 RSI (405(g))                  890 Other Statutory Actions
  196 Franchise                           Injury                      385 Property Damage          751 Family and Medical                                                 891 Agricultural Acts
                                      362 Personal Injury -               Product Liability             Leave Act                                                         893 Environmental Matters
                                          Medical Malpractice                                      790 Other Labor Litigation                                             895 Freedom of Information
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            791 Employee Retirement              FEDERAL TAX SUITS                     Act
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                   Income Security Act              870 Taxes (U.S. Plaintiff         896 Arbitration
  220 Foreclosure                     441 Voting                      463 Alien Detainee                                                    or Defendant)                 899 Administrative Procedure
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             871 IRS—Third Party                   Act/Review or Appeal of
  240 Torts to Land                   443 Housing/                        Sentence                                                          26 USC 7609                       Agency Decision
  245 Tort Product Liability              Accommodations              530 General                                                                                         950 Constitutionality of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                                                            State Statutes
                                          Employment                  Other:                       462 Naturalization Application
                                      446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration
                                          Other                       550 Civil Rights                 Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from     6 Multidistrict      8 Multidistrict
    Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -      Litigation -
                                                                                                                            (specify)                 Transfer          Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       26 USC §§ 7402, 7403
VI. CAUSE OF ACTION                    Brief description of cause:
                                       Reduce income, employment, and unemployment tax assessments to judgment and enforce tax liens
VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                   DEMAND $ 600,941.32                          CHECK YES only if demanded in complaint:
     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                       JURY DEMAND:             Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                        JUDGE                                                               DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
07/9/2019                                                                /s/ Gregory L. Mokodean
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                     APPLYING IFP                                   JUDGE                           MAG. JUDGE
        Case: 4:19-cv-01906 Doc. #: 1-2 Filed: 07/09/19 Page: 1 of 1 PageID #: 13


                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MISSOURI

United States                                            )
                                        ,                )
                                                         )
                           Plaintiff,                    )
                                                         )
           v.                                            )    Case No. 4:19-cv-1906
West Professional                                        )
Enterprises, Inc., et al. ,                              )
                                                         )
                           Defendant,                    )
                                                         )

                                               ORIGINAL FILING FORM

   THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
   WHEN INITIATING A NEW CASE.


           THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

   PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

   AND ASSIGNED TO THE HONORABLE JUDGE                                                  .


           THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY

   PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS                                           AND

   THAT CASE WAS ASSIGNED TO THE HONORABLE                                              . THIS CASE MAY,

   THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.


           NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT

   COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

   MAY BE OPENED AS AN ORIGINAL PROCEEDING.



   The undersigned affirms that the information provided above is true and correct.



   Date: 07/09/2019                                   /s/ Gregory L. Mokodean
                                                            Signature of Filing Party
                Case: 4:19-cv-01906 Doc. #: 1-3 Filed: 07/09/19 Page: 1 of 1 PageID #: 14

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District
                                                     __________  DistrictofofMissouri
                                                                              __________

             UNITED STATES OF AMERICA                                        )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 4:19-cv-1906
WEST PROFESSIONAL ENTERPRISES INC, ET AL                                     )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Gregory L. Mokodean,Trial Attorney, US Dept. of Justice
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                07/09/2019            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party

            West Professional Enterprises, Inc.
        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                Case: 4:19-cv-01906 Doc. #: 1-4 Filed: 07/09/19 Page: 1 of 1 PageID #: 15

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District
                                                     __________  DistrictofofMissouri
                                                                              __________

             UNITED STATES OF AMERICA                                        )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 4:19-cv-1906
WEST PROFESSIONAL ENTERPRISES INC, ET AL                                     )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Gregory L. Mokodean,Trial Attorney, US Dept. of Justice
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                07/09/2019            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party

                          Walter West
        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                Case: 4:19-cv-01906 Doc. #: 1-5 Filed: 07/09/19 Page: 1 of 1 PageID #: 16

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District
                                                     __________  DistrictofofMissouri
                                                                              __________

             UNITED STATES OF AMERICA                                        )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 4:19-cv-1906
WEST PROFESSIONAL ENTERPRISES INC, ET AL                                     )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Gregory L. Mokodean,Trial Attorney, US Dept. of Justice
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                07/09/2019            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party

                           Mary West
        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                Case: 4:19-cv-01906 Doc. #: 1-6 Filed: 07/09/19 Page: 1 of 1 PageID #: 17

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District
                                                     __________  DistrictofofMissouri
                                                                              __________

             UNITED STATES OF AMERICA                                        )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 4:19-cv-1906
WEST PROFESSIONAL ENTERPRISES INC, ET AL                                     )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Gregory L. Mokodean,Trial Attorney, US Dept. of Justice
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                07/09/2019            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party

   Anthony G. Tumminello, d/b/a WDW Partnership
        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                Case: 4:19-cv-01906 Doc. #: 1-7 Filed: 07/09/19 Page: 1 of 1 PageID #: 18

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District
                                                     __________  DistrictofofMissouri
                                                                              __________

             UNITED STATES OF AMERICA                                        )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 4:19-cv-1906
WEST PROFESSIONAL ENTERPRISES INC, ET AL                                     )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Gregory L. Mokodean,Trial Attorney, US Dept. of Justice
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                07/09/2019            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party

             Mortgage Express Brokerage Co.
        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
